Citation Nr: 0104438	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-19 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of a broken collarbone.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
rash on the fingers.

4.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD), on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from April 1969 to November 
1970.

The Board finds that evidence of record, specifically records 
from the veteran's periods of hospitalization in January and 
February 1999, raises the issue of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  This matter is referred to the RO for 
action deemed appropriate.

This case was previously before the Board and was remanded in 
March 2000.

In December 2000, the Board received notice from the 
veteran's representative that the veteran would not be 
attending his hearing before a member of the Board, which 
hearing was scheduled for later that month.


REMAND

In May 1996, the Department of Veterans Affairs (VA) Regional 
Office (RO) denied the veteran's claims for service 
connection for residuals of a broken collar bone, bilateral 
hearing loss, and a rash on his fingers.  The RO issued the 
veteran notice of its decision on May 20, 1996.  In December 
1996, the RO denied service connection for the same three 
issues again and notified him of that decision.  Later that 
month, the veteran filed a notice of disagreement to the RO's 
December 1996 decision.  In January 1997 the RO issued a 
statement of the case with respect to these three service 
connection claims.  The RO did not receive the veteran's 
substantive appeal (VA Form 9) until June 16, 1997, more than 
a year after the RO notified the veteran of its original 
decision.  Therefore, given that the veteran did not timely 
perfect an appeal of the RO's original May 1996 decision, 
that decision became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2000).

The veteran did, however, timely appeal the RO's December 
1996 decision.  Given that he did not timely appeal the 
earlier RO decision (in May 1996) denying service connection 
for residuals of a broken collar bone, bilateral hearing 
loss, and a rash on his fingers; the actual issues on appeal 
are whether he has submitted "new and material evidence" to 
reopen them.  See 38 C.F.R. § 3.156(a) (2000); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

Once a Board or an RO decision becomes final under 38 
U.S.C.A. §§ 7104(b) or 7105(c) (West 1991), "the Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

Prior to determining whether the veteran has submitted new 
and material evidence sufficient to reopen the claim of 
service connection for left ear hearing loss, the Board 
points out that the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court) has held that when 
the Board addresses in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  If not, the matter must be 
remanded to the RO to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this regard, a review of the record shows that the veteran 
was issued a statement of the case in January 1997; however, 
the statement of the case did not provide the veteran with 
notice of the laws and regulations governing claims to 
reopen.  See 38 C.F.R. § 3.156(a).  In addition, the veteran 
has not been subsequently provided notice of the laws and 
regulations governing claims to reopen.  Thus, the veteran 
has not yet been afforded an opportunity to present argument 
and/or evidence on this question, nor has he been provided a 
statement of the case or supplemental statement of the case 
with respect to these issues.  Consequently, the Board will 
remand the matter to the RO to avoid the possibility of 
prejudice.  38 C.F.R. § 19.9 (2000).

Furthermore, the veteran is appealing the original disability 
evaluation assigned following an award of compensation for 
PTSD.  In such a case as this, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Board finds that a remand is required because additional 
medical evidence is required to determine the level of 
severity of PTSD, in light of the veteran's two periods of 
hospitalization for psychiatric treatment.  There is no 
medical evidence subsequent to his VA inpatient treatment in 
January and February 1999 that shows how the veteran has 
responded since his inpatient stay.  Therefore, the Board is 
unable to assign an accurate rating because the evidence of 
record is incomplete.

Additionally, received at the Board in January 2001 was 
additional evidence from the veteran, to include 
documentation that the veteran is in receipt of Social 
Security Administration (SSA) disability benefits based on 
psychiatric diagnoses, although not specifically PTSD.  He 
became entitled to benefits in October 2000.  The Board is of 
the opinion that a copy of the SSA decision, along with the 
medical records considered by the SSA, should be obtained and 
reviewed.  Also, the veteran did not waive RO review of this 
evidence.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to these claims, the case is 
REMANDED to the RO for the following development:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his service-
connected PTSD and his claimed residuals 
of a broken collarbone, bilateral hearing 
loss, and rash on his fingers from 
February 1999 to the present.  

2.  The RO should obtain from the SSA a 
copy of the decision awarding the veteran 
disability benefits, as well as the 
medical records relied on concerning that 
claim.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  Then, the RO should arrange for a VA 
examination of the veteran by a 
psychiatrist to determine the extent of 
impairment from the veteran's PTSD.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's PTSD 
should be reported in detail.  The 
examiner should indicate with respect to 
each of the psychiatric symptoms 
identified under the schedular criteria 
for evaluating mental disorders whether 
such symptom is a symptom of the 
veteran's PTSD.  The examiner should 
report findings in terms consistent with 
both the old and the new rating criteria, 
so that the veteran may be afforded the 
most beneficial rating.  38 C.F.R. § 
4.130 (2000); formerly 38 C.F.R. § 4.132 
(1996).  The claims file and copies of 
both the new and old rating criteria 
should be made available to the examiner 
for review before the examination.  The 
examiner should provide an opinion 
concerning the degree of social and 
industrial impairment resulting from the 
veteran's PTSD, including whether it 
renders him unemployable.  The examiner 
should also assign a Global Assessment of 
Functioning Scale score consistent with 
DSM IV.  The examiner should explain the 
import of the score as it pertains to 
social and industrial impairment.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report must be typed and the 
physician should be requested to state, 
in writing, whether he or she has 
reviewed the claims file.

5.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to any of the 
service connection claims now on appeal, 
the RO should reopen the claim(s).  
Following any further indicated 
development, the RO should adjudicate the 
claim on a de novo basis without regard 
to the finality of any prior 
determination.  

6.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claims based on all additional evidence 
submitted or otherwise obtained, to 
include whether new and material evidence 
has been presented to reopen the claims 
of service connection for residuals of a 
broken collar bone, bilateral hearing 
loss, and a rash on his fingers and 
consider staged ratings for the service-
connected PTSD, per Fenderson.  If the 
benefits requested by the veteran are not 
granted to his satisfaction, the RO 
should provide him and his representative 
an appropriate supplemental statement of 
the case and give them an opportunity to 
submit additional evidence and/or 
argument in response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until further informed.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


